Title: From James Madison to Carlos Martínez de Yrujo, 3 February 1803 (Abstract)
From: Madison, James
To: Yrujo, Carlos Martínez de


3 February 1803, Department of State, Washington. Acknowledges Yrujo’s letters of 25, 26, and 27 Jan. “The last mentioned letter, relating to another department, when the necessary information is received from it, I shall communicate to you the result.” Encloses “an answer to the letter of His Catholic Majesty received with your’s of the 26th. ult.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. Enclosure not found, but it may have been a letter of congratulation on the marriage of the king’s son.


